192 F.2d 81
Miriam J. GOLDEN, Appellant,v.UNITED STATES of America and Charlie Blalock Mayberry, Appellees.
No. 13490.
United States Court of Appeals Fifth Circuit.
Nov. 13, 1951.

Albert A. Rosenthal, Birmingham, Ala., O. P. Lee, Opelika, Ala., for appellant.
J. A. Walker, Jacob Walker, Jr., Opelika, Ala., E. Burns Parker, U.S. Atty., Montgomery, Ala., for appellees.
Before HOLMES, STRUM, and RIVES, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed for the reasons well stated in the opinion of District Judge Kennamer, reported in 91 F.Supp. 950.